Citation Nr: 1113583	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-40 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and M.A.
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The appellant had initial active duty for training (ACDUTRA) from September 1986 to February 1987.  He also served in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits on appeal.  The appellant appealed those decisions, and the case was referred to the Board for appellate review.

A hearing was held on October 28, 2010, in Louisville, Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To verify the appellant's service dates, to search for clinical service treatment records and unit records, to afford him a VA examination, and to allow the RO initial consideration of additional evidence.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The appellant testified at his October 2010 hearing that he enlisted in 1985 and served in United States Army Reserve for nine years.  A DD 214 shows that he had initial active duty for training (ACDUTRA) from September 1986 to February 1987and that he had eight months and fifteen days of prior inactive service.  He has also submitted many service personnel records documenting subsequent service, including an individual jump record reflecting numerous jumps from January 1987 to November 1990.  However, it is unclear from the available evidence whether the appellant was on active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA) when he performed such jumps, including those that occurred in August 1989 and September 1989, or when he sought treatment in November 1989.  Therefore, the RO should attempt to verify the dates of the appellant's service in the United States Army Reserve.

In addition, the appellant testified at his October 2010 hearing that he sustained injuries during a jump in August 1989.  He stated that it was his first jump out of a CH-53 Sea Stallion and that he was serving with the Marines at Quantico.  His individual jump record does indicate that his first jump out of a CH-53 occurred on August 6, 1989.  The appellant also testified that he sustained injuries when had another jump in September 1989.  He indicated that he performed the jump at Fort Knox and a drop zone while serving with the 389th Military Intelligence Special Forces, 11th Group.  He stated that he and three others were taken to Ireland Army Hospital at that time.  His individual jump record shows that he did perform a jump on September 9, 1989.  However, the claims file does not contain the appellant's complete service treatment records, and it does not appear that the RO made a search for morning and unit reports or clinical records.  Thus, additional efforts should be undertaken to attempt to obtain any additional service-related records.

Moreover, the Board notes that the appellant has not been afforded a VA examination in connection with his claims for service connection.  He has contended that he developed a right knee disorder, a right ankle disorder, a right shoulder disorder, and a back disorder as a result of his jumps in service.  His DD 214 does indicate that he was awarded the Parachutist Badge, and as previously noted, there is an individual jump record documenting numerous jumps.  The appellant's post-service medical records also reflect complaints and treatment pertaining to his right knee, right ankle, right shoulder, and back.

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any right knee, right ankle, right shoulder, and back disorder that may be present.

The Board further observes that additional evidence has been received, which was not previously considered by the RO.  A supplemental statement of the case (SSOC) was not issued, and the appellant did not submit a waiver of the RO's initial consideration of the evidence.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.

Therefore, in order to give the appellant every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the appellant's unit, and any other appropriate location, to request the complete service personnel and treatment records of the appellant.  

The RO should also request verification of the dates the appellant served in United States Army Reserve, to include the dates for periods of active duty, active duty for training, and inactive duty for training.  In particular, the RO should determine whether the appellant served on active duty, active duty for training, and inactive duty for training, for the period from August 1989 to November 1989. The RO should prepare a summary of such dates.

The RO should also contact any other appropriate records repository to which pertinent clinical records may have been sent.  These efforts should include requesting clinical records documenting the any evaluation or treatment at Ireland Army Hospital for the period from August 1989 to November 1989.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken.

2.  The RO should search unit and organizational histories, including sick/morning reports, to verify the appellant's injuries in service.  A specific search should be conducted for the 389th Military Intelligence Special Forces, 11th Group for the period from August 1989 to November 1989.

3.  Following completion of the actions in the preceding paragraphs, the appellant should be afforded a VA examination to determine the nature and etiology of any right knee, right ankle, right shoulder, and back disorders that may be present.  The RO should provide the examiner with the summary of the appellant's verified dates and types of service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service personnel and treatment records, his post-service medical records, lay statements, and the assertions of the appellant and his representative.

The appellant has contended that he sustained injuries during his jumps in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.

The examiner should identify all current right knee, right ankle, right shoulder, and back disorders.  For each disorder identified, the examiner should opine whether it is at least as likely as not that the disorder is causally or etiologically related to a period of active duty, active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), including the appellant's parachute jumps.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


